Citation Nr: 1007601	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  08-39 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for service-connected tinnitus.

2.  Entitlement to an initial rating in excess of 0 percent 
for service-connected left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1974 to 
September 1976, from November 1977 to December 1981, and from 
May 1982 to November 1987.

This matter came to the Board of Veterans' Appeals (Board) 
from a January 2008 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  This matter was 
remanded in September 2009 for further development.  A review 
of the record shows that the RO has complied with all remand 
instructions by providing the Veteran with a hearing before 
the Board at the RO in December 2009.  See Stegall v. West, 
11 Vet. App. 268 (1998).  A transcript is of record.

Additional evidence was received with a written waiver of 
preliminary RO review were both received in December 2009.

The issue of entitlement to an initial rating in excess of 0 
percent for service-connected left ear hearing loss is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

At the December 2009 hearing before the Board at the RO, 
prior to the promulgation of a decision in the appeal, the 
Board Veteran requested a withdrawal of his claim of 
entitlement to an initial rating in excess of 10 percent for 
service-connected tinnitus.




CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
At the December 2009 hearing before the Board at the RO, the 
appellant testified that he wanted to withdraw his appeal 
regarding entitlement to an initial rating in excess of 10 
percent for service-connected tinnitus.  With no remaining 
allegations of errors of fact or law for appellate 
consideration, the Board does not have jurisdiction to review 
the aforementioned appeal, and it is dismissed.


ORDER

Entitlement to an initial rating in excess of 10 percent for 
service-connected tinnitus is dismissed.


REMAND

The other issue before the Board is entitlement to an initial 
rating in excess of 0 percent for service-connected left ear 
hearing loss.  At the hearing before the Board at the RO in 
December 2009, the Veteran testified that his hearing was 
worsening.  He further testified that since his initial 
evaluation, he has been issued a hearing aid by the VA.  In 
other words, the Veteran asserts that his left ear hearing 
has worsened since his last VA examination in January 2008.  
The Board notes that in light of the Veteran's assertions 
that his disability has undergone a further increase in 
severity since the most recent examination, another VA 
examination is appropriate. VAOPGCPREC 11-95 (1995).  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded a VA 
audiological examination to ascertain the 
current severity of his service-connected 
left ear hearing loss.    

2.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should then review 
the expanded record and readjudicate the 
issue of entitlement to an initial rating 
in excess of 0 percent for service-
connected left ear hearing loss.  The RO 
should issue an appropriate supplemental 
statement of the case, and give the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


